Martin, J.,

delivered the opinion of the court.
The defendants complain of a judgment against them, as sureties on the bond for one of the plaintiffs’ clerks, who is shown to have embezzled money to a greater amount than the penalty of the bond. Their only defence is, that the clerk was dismissed with a certificate from the president, expressing his satisfaction with the good conduct of the clerk, while in the plaintiff’s employ.
■Our attention is drawn to a bill of exceptions, apparently ■■taken by the defendants’ counsel to the refusal of the .court to charge the jury, that if they believed the president had authority to give the certificate* it is binding on ,the bank, and eyen if it does not contain .tifie truth; and in that case tfie defendants ought to be discharged.,
Although the bill of exceptions seems to have been taken by the defendants to a refusal to give tfie charge, it leaves it doubtful whether it was not taken by the plaintiffs to the giving of the charge, as their .counsel requested the bill to be signed.
Viewing the point in the light most favorable to the defendants and appellants, that is to say, admitting that the certificate is binding on the bank, the court ought not to have charged the jury, that it operated the discharge of the defendants,.
The certificate must be taken as (Containing the truth, for the contrary is ¿not alleged; we must, therefore* presume, that the discovery of the clerk’s misconduct was posterior to it. This circumstance leaves the defendants without defence.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court ,be affirmed, with costs.